672 N.W.2d 549 (2003)
Karen DROUILLARD, Respondent,
v.
ST. MARY'S MEDICAL CENTER/DULUTH CLINIC, Self-Insured, administered by Gallagher Basset, Relator.
No. A03-1470.
Supreme Court of Minnesota.
December 16, 2003.
Patrick M. Spott, Jeremy M. Hurd, Orman, Nord & Spot Law Office, Duluth, for appellant.
Russell J. LaCourse, LaCourse Law Office, P.A., Duluth, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 4, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice